Citation Nr: 0335824	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-22 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the cervical and lumbar spine.  

3.  Entitlement to service connection for osteoarthritis of 
the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
January 1974, including tours of duty in Vietnam from March 
1969 to June 1969 and in February 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for PTSD, also claimed as depression, 
stress, and anxiety; denied reopening the claim of 
entitlement to service connection for osteoarthritis of the 
cervical and lumbar spine; and denied entitlement to service 
connection for osteoarthritis of the knees.  

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, will be reopened, and 
appellate consideration of the issue of entitlement to 
service connection for a psychiatric disorder, to include 
PTDS, will be deferred pending completion of the development 
requested in the REMAND portion of this decision.  This 
portion of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part


FINDINGS OF FACT

1.  The veteran was notified of the June 1997 rating 
decision, which denied entitlement to service connection for 
PTSD, by letter dated June 24, 1997, and he did not perfect a 
timely appeal.  

2.  The evidence received since the final June 1997 rating 
decision includes lay statements, which allege an in-service 
stressor, and private report of medical history and medical 
opinions, which include diagnoses of current psychiatric 
disabilities and their possible relationships to a service-
connected disability or the alleged in-service stressor.  

3.  The veteran was notified of the June 1997 rating 
decision, which denied entitlement to service connection for 
osteoarthritis, by letter dated June 24, 1997, and he did not 
perfect a timely appeal.  

4.  The evidence received since the final June 1997 rating 
decision is cumulative or redundant of the previously 
obtained evidence or does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for osteoarthritis of the cervical and lumbar 
spine.  

5.  The evidence shows no diagnosis or treatment for 
osteoarthritis of the knees in service or within the first 
year after service and includes no medical opinion that 
current osteoarthritis of the knees resulted from a service-
connected disability or an in-service event.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302 (2003).  

2.  Evidence received since the final June 1997 rating 
decision is new and material; the claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  The June 1997 rating decision, which denied entitlement 
to service connection for osteoarthritis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302 (2003).  

4.  Evidence received since the final June 1997 rating 
decision is not new and material; the claim of entitlement to 
service connection for osteoarthritis of the cervical and 
lumbar spine is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  

5.  Osteoarthritis of the knees was not incurred in or 
aggravated by active service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the veteran is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received a VA PTSD examination in May 1997, a VA 
mental disorders examination in June 2001, a VA spine and 
joints examination in August 2001, and a follow-up VA medical 
opinion regarding the osteoarthritis claims in May 2002.  The 
RO obtained the available service department records, service 
medical records, and medical records from the identified 
health care providers, except the Social Security 
Administration.  The veteran's May 1997 VA report of medical 
history and October 1998 lay statement assert that he has 
received Social Security Disability (SSD) benefits for a 
psychiatric disability since 1994 or 1995; therefore, the 
Board will remand the psychiatric claim to request SSD 
records but proceed with decisions on the two osteoarthritis 
claims.  The veteran and his representative filed several lay 
statements with the RO, and a July 2003 statement from the 
veteran's representative canceled the veteran's November 2002 
request for a travel Board hearing.  

The RO's October 1997, April 1998, November 1998, and March 
2001 letters and September 2002 supplemental statement of the 
case informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claims.  Several new provisions of The Veterans Claims 
Assistance Act of 2000, which redefine VA's obligations with 
respect to the duty to assist and inform the veteran, apply 
to claims filed on or after August 29, 2001 and do not apply 
to the veteran's June 1999 informal application to reopen the 
claims of entitlement to service connection for a psychiatric 
disorder and osteoarthritis of the cervical and lumbar spine.  

Although the RO's various notice letters informed the veteran 
that he had 30 to 180 days in which to respond, the October 
1997, November 1998, and March 2001 letters informed him that 
he had up to one year to present evidence.  It has been more 
than six years since the October 1997 notice letter and more 
than two years since the March 2001 notice letter, and during 
this entire time, the veteran and his representative have 
presented medical evidence and statements that will be 
considered in this appeal.  It is obvious that the veteran 
understood that evidence presented more than 30 to 180 days 
after the dates of notices would still be considered.  
Therefore, the VA has allowed the veteran the appropriate 
response time as mandated in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  Except for SSD records regarding a 
psychiatric disorder, the VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  The veteran will not be prejudiced 
by the absence of SSD records because the Board will reopen 
and remand the claim of entitlement to service connection for 
a psychiatric disorder to obtain SSD records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD

The June 1997 rating decision denied entitlement to service 
connection for PTSD and was based on the evidence at the 
time, which included lay statements, a formal application, 
service department records, service medical records, and VA 
and private medical records.  

The veteran's lay statements asserted that he received SSD 
benefits for an unspecific psychiatric disorder and that he 
served in combat in Vietnam from December 1966 to June 1967 
and from January 1969 to April 1969.  His December 1996 
formal application for service connection asserted that he 
first received treatment for PTSD in December 1996.  Service 
department records confirmed that he was awarded a Combat 
Action Ribbon and that he served in Vietnam from March 1969 
to June 1969 and several days in February 1973.  

Service medical records showed that the veteran's psychiatric 
health was deemed normal and that he denied a history of 
nervous trouble at the August 1953 enlistment examination, at 
periodic military examinations in January 1956, December 
1961, and November 1967, at the September 1973 retirement 
examination, and at an April 1978 reserve examination.  
Personality changes noted in May 1959 were of undetermined 
etiology.  VA and private medical records included diagnoses 
of dysthymia and rule out anxiety disorder in February 1996, 
depressive disorder and rule out PTSD in December 1996, and 
alcohol dependency and generalized anxiety disorder in May 
1997.  The May 1997 PTSD examiner opined that the veteran did 
not have PTSD, and the remaining medical records addressed 
nonpsychiatric disabilities.  

The June 1997 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated June 24, 1997, and he 
did not perfect a timely appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After 
the veteran filed the June 1999 informal application to 
reopen the claim, the August 1999 rating decision denied 
reopening the claim of entitlement to service connection for 
PTSD, also claimed as depression, stress, and anxiety, and 
the veteran perfected a timely appeal.  The September 2002 
rating decision reopened the claim but continued to deny 
entitlement to service connection.  

The Board will affirm the September 2002 reopening of the 
claim because the veteran has presented new and material 
evidence.  New and material evidence means existing evidence 
not previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  

The new evidence, which includes a January 1996 private 
report of medical history, October 1998 and June 1999 lay 
statements and September 1994, December 1999, and September 
2003 private medical opinions, raises a reasonable 
possibility of substantiating the claim.  In January 1996, 
the veteran reported feeling depressed because of chronic 
pain.  In October 1998, the veteran reported burning and 
disfiguring his hands when flares accidentally exploded in 
his hands in Vietnam in 1967 and that he had experienced 
chronic pain in his hands with depression, stress, anxiety, 
and PTSD ever since the accident.  In June 1999, the veteran 
alleged that he saw a therapist for eight years following 
service in the 1970s but that there were no available records 
because the therapist had retired.  The veteran alleged that, 
during two tours of combat duty in Vietnam, he saw the dead 
bodies of those killed during fire fights by mortar rounds 
and bullets and that he suffered from recurring memories of 
those events.  

The September 1994 private diagnosis was dysthymic disorder, 
and the September 1994 private psychiatrist opined that 
impaired physical status had led to the veteran's psychiatric 
problems.  In December 1999, another private psychiatrist 
stated that he had treated the veteran for PTSD, obsessive 
compulsive disorder, and depressive disorder since April 
1996.  In September 2003, a private internal medicine 
specialist, who treated the veteran for multiple 
disabilities, opined that the veteran had current PTSD that 
resulted from two tours of combat duty in Vietnam.  

The new evidence raises a reasonable possibility of 
substantiating the claim because, for the first time in the 
record, the veteran has alleged an in-service combat stressor 
and that he sought psychiatric treatment in the first year 
after service and continuously since service.  Continuity of 
symptomatology since service is required where a diagnosis of 
chronicity may be legitimately questioned.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  He also alleged that a current 
psychiatric disability resulted from service-connected 
bilateral hand scars, status post illumination flare burns.  
See 38 C.F.R. § 3.310(a).  The new private medical opinions 
also tend to show that the veteran has a current psychiatric 
disorder that may have resulted from a service-connected 
disability or his alleged in-service combat stressor.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); also see 38 C.F.R. 
§ 4.125(a).  Medical evidence of a nexus between the present 
disability and claimed in-service disability is required to 
establish direct service connection.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The claim must be reopened because the veteran has presented 
new and material evidence, which when considered with the 
previous evidence of record, raises the reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  Because the 
veteran's SSD records have not been obtained or confirmed as 
unavailable and because the veteran's representative 
requested a new VA examination, appellate consideration of 
the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
osteoarthritis of the cervical and lumbar spine

The June 1997 rating decision denied entitlement to service 
connection for osteoarthritis and was based on the evidence 
at the time, which included lay statements, a formal 
application, service department records, service medical 
records, and VA and private medical records.  

The veteran's lay statements asserted that he received SSD 
benefits for a psychiatric disorder, and his December 1996 
formal application for service connection asserted that he 
first sought treatment for osteoarthritis of the back in May 
1993.  Service department records confirmed that he was 
awarded a Combat Action Ribbon and that he served in Vietnam 
from March 1969 to June 1969 and several days in February 
1973.  

Service medical records showed that the veteran's spine and 
musculoskeletal system were normal and that he denied a 
history of arthritis at the August 1953 enlistment 
examination, at periodic examinations in January 1956, 
December 1961, and November 1967, at the September 1973 
retirement examination, and at an April 1978 reserve 
examination.  Back pain in October 1959 was of undetermined 
etiology.  When the veteran complained of back pain in 
December 1959 and January 1960, December 1960, and February 
1966, he was treated for burning urination, prostatitis, and 
urethritis, respectively.  VA and private medical records 
included diagnoses of degenerative disc disease of the 
cervical spine in May 1993 and degenerative disc disease of 
the lumbosacral spine in June 1997.  A June 1994 private 
examiner opined that the veteran's osteoarthritis began in 
July 1993, and the remaining medical records addressed 
disabilities other than osteoarthritis and spine 
disabilities.  

The June 1997 rating decision, which was based on the 
evidence at that time, became final because the veteran 
received notice of the decision by letter dated June 24, 1997 
and did not file a notice of disagreement within the 
prescribed time period.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  After the 
veteran filed a June 1999 informal application to reopen the 
claim, the August 1999 rating decision denied reopening the 
claim, and the veteran perfected a timely appeal.  The 
September 2002 rating decision continued to deny reopening 
the claim.  

Unfortunately, in this case, the veteran has not submitted 
new and material evidence to warrant reopening the claim.  
See 38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  The 
new evidence, which includes a lay statement and VA and 
private medical records, is cumulative or redundant of the 
previously obtained evidence or does not raise a reasonable 
possibility of substantiating the claim.  

The new October 1998 lay statement, which asserts that the 
veteran injured his back in a head-on motor vehicle accident 
in late 1969 or early 1970 on or near Camp Pendleton, 
California, does not raise a reasonable possibility of 
substantiating the claim because service medical records make 
no mention of a motor vehicle accident or back injuries in 
late 1969 or early 1970.  It is also inconceivable that 
something as serious as a head-on motor vehicle accident, 
which would have involved another vehicle and possible 
injuries to at least one other person, was never addressed in 
a military or civilian police report or line of duty 
determination.  The veteran's new lay statement does not 
raise a reasonable possibility of substantiating the claim.  

The new VA and private medical records either repeat previous 
diagnoses of osteoarthritis, address other disabilities, or 
do not raise a reasonable possibility of substantiating the 
claim.  The veteran's October 1993 report of medical history 
repeats a statement from the earlier obtained December 1996 
formal application, which asserts that treatment for 
osteoarthritis of the spine began in 1993.  Although a 
December 1998 private chiropractor and physical therapist 
attempted to relate the need for chiropractic treatment and 
physical therapy to back injuries received in the military, 
neither identified the type of back injury nor when it 
supposedly occurred.   A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  After 
examining the veteran in August 2001 and reviewing the claims 
folder in May 2002, a VA spine examiner strongly opined that 
current osteoarthritis of the cervical and lumbar spine had 
not resulted from service-connected bilateral hand scars, 
status post illuminating flare burns, or any problems in 
service.  See Hickson, 12 Vet. App. at 253.  

When considered with the previous evidence of record, the new 
evidence does not raise the reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened, 
and entitlement to service connection for osteoarthritis of 
the cervical and lumbar spine remains denied.  

Entitlement to service connection for osteoarthritis of the 
knees

The veteran asserts that current osteoarthritis of the knees 
resulted from pain due to his service-connected bilateral 
hand scars, status post illuminating flare burns, or from 
knee injuries incurred in a head-on motor vehicle accident in 
late 1969 to early 1970 on or near Camp Pendleton, 
California.  

For the veteran to establish service connection for 
osteoarthritis of the knees, the evidence must demonstrate 
that osteoarthritis of the knees was contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current osteoarthritis of the knees, show 
in-service manifestation of osteoarthritis of the knees, and 
provide a nexus opinion by a medical professional that 
current osteoarthritis of the knees resulted from the in-
service manifestation of disability.  See Hickson, 12 Vet. 
App. at 253.  To establish secondary service connection, the 
veteran must present evidence of current osteoarthritis of 
the knees and provide a nexus opinion by a medical 
professional that current osteoarthritis of the knees 
resulted from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  To establish presumptive service connection for 
arthritis of the knees, as a chronic disease, the veteran 
must present evidence of current osteoarthritis of the knees 
and show that it manifested to a compensable level within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has current osteoarthritis of the knees.  A valid 
claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The August 2001 VA 
diagnoses included degenerative arthritis of the knee joints.  

Direct and secondary service connection cannot be established 
because the claims folder includes no objective evidence of 
an in-service motor vehicle accident, shows no in-service 
diagnosis or treatment for a knee disability, and includes no 
medical opinion that current osteoarthritis of the knees 
resulted from a service-connected disability, an in-service 
motor vehicle accident, or any other in-service event.  See 
Hickson, 12 Vet. App. at 253.  Other than the veteran's lay 
statement, there is nothing to confirm the occurrence of a 
motor vehicle accident in late 1969 or early 1970 at or near 
Camp Pendleton, California, and no mention of a knee 
complaint in service medical records.  Instead, service 
medical records revealed normal lower extremities at the 
August 1953 enlistment examination, at periodic examinations 
in January 1956, December 1961, and November 1967, and at the 
September 1973 retirement examination.  After examining the 
veteran in August 2001 and reviewing the claims folder in May 
2002, a VA joints examiner strongly opined that current 
degenerative arthritis of the knees had not resulted from 
service-connected bilateral hand scars, status post 
illuminating flare burns, or any in-service problem.  

Similarly, presumptive service connection is not in order 
because osteoarthritis of the knees did not manifest within 
the first year following service.  The lower extremities were 
normal at the September 1973 retirement examination, still 
normal at an April 1978 reserve examination, and fifteen 
years later, still within normal limits at an October 1993 
private examination.  The veteran's October 1995 private 
report of medical history documented the absence of knee 
problems until mid-1995.  

The evidence is against the claim, and entitlement to service 
connection for osteoarthritis of the knees must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.  

New and material evidence not having been presented, the 
claim of entitlement to service connection for osteoarthritis 
of the cervical and lumbar spine is not reopened, and 
entitlement to service connection for osteoarthritis of the 
cervical and lumbar spine remains denied.  

Entitlement to service connection for osteoarthritis of the 
knees is denied.  


REMAND

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, must be remanded for 
the VA to assist the veteran in obtaining verification of an 
alleged in-service stressor.  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A.  The veteran's June 
1999 lay statement alleged that, during two tours of combat 
duty in Vietnam, he saw the dead bodies of those killed 
during fire fights and that he has suffered from recurring 
memories of those events.  VA must assist the veteran in 
attempting to obtain verification of his alleged in-service 
stressor.  

Similarly, VA has a duty to obtain or confirm the 
unavailability of the veteran's SSD records, which are in the 
custody of a federal agency.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  This duty is neither optional nor 
discretionary.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran's lay statements repeatedly assert that 
he has received Social Security Disability (SSD) benefits for 
a psychiatric disorder since 1994 or 1995.  Therefore, VA has 
a duty to assist the veteran in obtaining his SSD records or 
confirming their unavailability.  

Because the record contained conflicting medical opinions as 
to the diagnosis of the veteran's current psychiatric 
disability, the Board believes that a VA psychiatric 
examination would be helpful to resolve this conflict and to 
determine the appropriate psychiatric diagnosis or diagnoses.  
Although the veteran's representative has requested an 
examination by a panel of two qualified psychiatrists, the 
Board believes that examination by one psychiatrist, with an 
opinion as to the correct psychiatric diagnosis after a 
current examination and review of the veteran's records, 
would be sufficient.  

To ensure that VA has fulfilled its duty to assist and inform 
the veteran, the case is remanded to the RO for the following 
actions:  

1.  The RO should request that the veteran 
furnish specific details, i.e., 
individuals' names, places, and dates, 
regarding his claimed stressors for PTSD.  
Following receipt of further information 
from the veteran, the RO should make 
reasonable efforts to verify his alleged 
in-service stressors through official 
channels.  

2.  The RO should request copies of the 
veteran's SSD records, including related 
medical records, from the Social Security 
Administration.  Failure to obtain these 
records or a negative reply should be noted 
in writing and associated with the claims 
folder.  If the veteran's SSD records can't 
be obtained and we don't have affirmative 
evidence that they don't exist, the RO 
should inform the veteran of the records 
that the RO was unable to obtain and the 
efforts that were made to obtain them.  
Also, the RO should inform the veteran that 
VA will proceed with consideration of his 
appeal without the records unless he is 
able to submit them.  

3.  After completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2003).  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be completed.  The examiner should note 
whether the claims folder was reviewed and 
should report all pertinent current 
symptoms and clinical findings.  In 
particular, the examiner should provide a 
opinion as to the proper diagnosis of any 
current psychiatric disorder(s), 
distinguishing prior diagnoses in the 
record, if possible.  If PTSD is diagnosed, 
the examiner should indicate whether the 
veteran's psychiatric symptoms are related 
to the in-service stressors he as claimed.  

The RO should review the examiner's report 
to ensure that it is responsive to and in 
complete compliance with the directives of 
this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  See 38 U.S.C.A. 
§§ 5103(a), 5103A; Quartuccio, 16 Vet. App. 
at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d 
1334.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  
Any binding and pertinent court decisions 
that are subsequently issued also should be 
considered.  

5.  Upon completion of the requested 
development, the RO should readjudicate the 
claim of entitlement to service connection 
for a psychiatric disorder, to include 
PTSD, based upon the entire evidence of 
record.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and they should be given an 
opportunity to respond.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



